Citation Nr: 0033899	
Decision Date: 12/28/00    Archive Date: 01/03/01	

DOCKET NO.  99-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1937 to October 
1940 and from November 1940 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

The veteran was notified of the July 1998 RO decision denying 
his claim and holding that new and material evidence had not 
been submitted to reopen claims of entitlement to service 
connection for an eye disability, residuals of a head injury, 
and hypertension, by official letter dated July 17, 1998.  
The veteran submitted a notice of disagreement with that 
denial in September 1998.  A statement of the case was issued 
on October 16, 1998.  The veteran submitted a VA Form 9 on 
September 28, 1999, and appeared for a personal hearing on 
September 29, 1999.  

Under controlling laws and regulations, if a decision by the 
RO is not appealed by timely filing a notice of disagreement 
and a substantive appeal, then the claim is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 (1998).  
A notice of disagreement and/or substantive appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper power of attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301(a) (2000).  

A review of the record reflects that there is a question as 
to whether the veteran has filed a timely substantive appeal.  
While the transcript of the personal hearing may be 
considered a writing, See Tomlin v. Brown, 5 Vet. App. 355 
(1993), neither the hearing nor the VA Form 9 were received 
within 60 days of the issuance of the statement of the case 
or within one year of the July 17, 1998 notification of 
denial of the veteran's claims.  

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  A determination 
of the timeliness of a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he must then receive a statement of 
the case.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 19.34; 
cf. 38 C.F.R. § 20.203 (notice required when Board raises 
issue regarding adequacy of allegations of error of fact or 
law in substantive appeal). Accordingly, the Board may not 
decide the issue at this time, if doing so prior to hearing 
from the veteran would prejudicially deprive him of 
administrative "fair process."  See Marsh v. West, 11 
Vet.App. 468, 471-72 (1998); Bernard v. Brown, 4 Vet.App. 384 
(1993).  The issue of whether a timely substantive appeal has 
been received is inextricably intertwined with the issues on 
appeal.  Since the Board cannot assure itself that the 
veteran would be unable to provide a basis for finding his 
appeal timely, it must REMAND the claim to the RO for the 
following action:

The RO should consider the question of 
the timeliness of the veteran's 
substantive appeal from the July 1998 RO 
decision holding that new and material 
evidence has not been submitted to reopen 
claims of entitlement to service 
connection for an eye disability, 
residuals of a head injury, and 
hypertension.  If appropriate, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which sets forth the applicable 
law and regulations and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


